Citation Nr: 1008995	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a stomach disorder. 
 
2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a low back disorder (claimed as low back 
pain).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y.  Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Seattle, Washington, which denied 
the Veteran's application to reopen his claim of entitlement 
to service connection for a stomach disorder.  The RO also 
determined that new and material evidence had been received 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a low back disorder, but denied his 
claim.  Despite any determination reached by the RO, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been received 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In October 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Seattle RO.  A 
transcript of this proceeding has been associated with the 
claims folder.

The issue of entitlement to service connection for a stomach 
disorder is reopened and REMANDED and is addressed in the 
REMAND portion of the decision below; the issue of whether 
new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
low back disorder is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.

FINDINGS OF FACT

1.  By an unappealed rating decision dated March 2004, the 
Veteran's claim of entitlement to service connection for a 
stomach disorder was denied because the competent evidence of 
record showed no findings that a stomach disorder either 
developed during, or was aggravated by military service.  
Additionally, there was no evidence that the Veteran had been 
diagnosed with a current stomach disorder. 

2.  The evidence received since the March 2004 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a stomach disorder.


CONCLUSIONS OF LAW

1.  The March 2004 RO decision that denied the Veteran's 
claim of entitlement to service connection for a stomach 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
stomach disorder has been received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

As the issue of whether new and material evidence was 
received has been resolved in the Veteran's favor, any error 
in notice or development with respect to that aspect of the 
claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2009).  A determination as to whether 
additional required notice and development has been 
accomplished would be premature at this time, as the 
Veteran's service connection claim is being remanded for 
further adjudicative action.

II. New and Material Evidence

In March 2004, the RO denied the Veteran's claim of 
entitlement to service connection for a stomach disorder 
based on a finding that the Veteran's service treatment 
records showed no evidence that he had been treated for, or 
diagnosed with a chronic stomach disorder in service.  It 
further determined that there was no competent evidence of 
record to show that the Veteran had a current diagnosis of a 
chronic stomach disorder.  

Following the issuance of the March 2004 rating decision and 
subsequent notification letter to the Veteran, the evidence 
shows that a timely NOD was not received within one year of 
the rating decision.  As noted above, although the Veteran 
submitted additional evidence in support of his claim for 
service connection within the one-year period following the 
rating decision, this evidence was clearly marked as a 
submission in order to reopen his claim of entitlement to 
service connection, and the RO characterized it as such.  
Accordingly, the Veteran's claim was not perfected for 
appeal.  The March 2004 rating decision is therefore final.  
See 38 U.S.C.A. § 7104.  As such, that decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156. 
 
In October 2004, the Veteran submitted new evidence in an 
effort to reopen his previously denied claim.  The new 
evidence received since the March 2004 rating decision 
consists of  updated VA treatment records which show that the 
Veteran has been diagnosed with gastroesophageal reflux 
disorder ("GERD"), an RO hearing transcript dated October 
2009, and new statements from the Veteran.  In this regard, 
the Board notes that lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Given the lay statements of record alleging a 
continuity of symptomatology since service, which were not of 
record at the time of the last denial, the Board concludes 
that the new evidence satisfies the low threshold requirement 
for new and material evidence.  As such, the Veteran's claim 
is reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a stomach 
disorder is reopened.  To this extent, and to this extent 
only, the appeal is granted.


REMAND

1. Entitlement to service connection for a stomach disorder. 

As previously noted, the Veteran seeks service connection for 
a stomach disorder.  He claims that he began having stomach 
problems during service in Vietnam when he ate something that 
"poisoned his stomach."  See hearing transcript, October 
2009.  He further claims that he was treated for a chronic 
stomach disorder several times during service, and that he 
has continued to experience symptoms that are similar or 
identical to those he experienced in service ever since.  Id.   

Review of the claims folder reveals that the evidence of 
record is not sufficient upon which to base a decision.  
While a review of the service treatment records shows that 
the Veteran was treated for diarrhea, vomiting and an 
intestinal virus on several occasions during service, his 
service separation examination revealed normal findings for 
his gastrointestinal system.  Nevertheless, the United States 
Court of Appeals for Veterans Claims ("Court") has 
repeatedly held that a veteran is competent to describe 
symptoms of which he or she has first-hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Board believes that chronic stomach complaints are the type 
of symptoms that the Veteran is competent to describe.  

In this case, because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the [V]eteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," the 
Board finds that a VA examination and opinion as to whether 
the Veteran's current stomach disorder began during service, 
or is related to some other incident of service, is necessary 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(1).  See Charles, supra; see also 38 
C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).  The requirement under the VCAA for warranting a 
VA examination, that the evidence "indicates" that the 
Veteran's disability "may" be associated with the Veteran's 
service, is a low threshold.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

Finally, the Board notes that a review of the claims folder 
reveals that he was not provided notice of the underlying 
evidentiary requirements for substantiating such claim.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  Accordingly, the 
RO/AMC should provide the Veteran with the proper notice 
under the VCAA.

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a low back disorder.

An unappealed rating decision dated May 1977 denied the 
Veteran's claim for service connection for a low back 
disorder.  In that decision, it was determined, based on a 
review the Veteran's service treatment records, that although 
he had sustained a lumbar muscle strain during service, this 
appeared to be an acute injury that resolved, resulting in a 
normal back examination at service separation.  There was 
also no competent evidence to show that he had been diagnosed 
with arthritis of the low back to a compensable degree within 
one year of separation from service.  Additional reports 
found no relationship between his then current complaints of 
low back pain and his 1968 in-service back injury.

Following the issuance of the May 1977 rating decision and 
subsequent notification letter to the Veteran, the evidence 
shows that a timely Notice of Disagreement ("NOD") was not 
received within one year of the rating decision.  As such, 
the Veteran's claim was not perfected for appeal.  The May 
1977 rating decision is therefore final.  See 38 U.S.C.A. § 
7104.  Accordingly, that decision is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  

The Veteran subsequently filed to reopen his claim for 
service connection for a low back disorder in July 2003.  
Thereafter, in a March 2004 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim of entitlement 
to service connection for a low back disorder.  As a timely 
NOD was not received within one year of the rating decision, 
the March 2004 rating decision became final.  

In October 2004, the Veteran again applied to have his 
previously denied claim reopened.  As noted above, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  

With regard to a request to reopen a previously denied claim 
for service connection based upon the receipt of new and 
material evidence, the Court has held that, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial, and then send a notice letter to the appellant 
explaining the meaning of both "new" and "material" 
evidence, including the particular types of evidence 
necessary to substantiate any service connection elements 
that were found to be insufficiently shown at the time of the 
prior final VA denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In this case, although the RO had previously satisfied the 
notification requirements of the VCAA, as well as Kent, with 
regard to the Veteran's earlier application to reopen his 
previously denied claim of entitlement to service connection 
for a low back disorder, a VCAA notice letter from a previous 
claim cannot satisfy the requirements of the VCAA with 
respect to a new claim.  See 38 C.F.R. § 3.159.  Accordingly, 
because the Veteran was never provided with notice regarding 
the evidence and information necessary to establish 
entitlement to his new claim of entitlement to service 
connection, nor was he provided with timely notice of the 
evidence and information necessary to reopen his previously 
denied claim, the Board finds a remand is necessary to afford 
the Veteran the appropriate notification.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the VCAA, the RO/AMC 
should provide the Veteran with a letter 
informing him of any information and 
evidence not of record that is necessary 
to substantiate his claim of entitlement 
to a stomach disorder, including what 
information he is expected to provide and 
what information VA will assist him in 
obtaining.  The Veteran should be afforded 
an appropriate period of time to respond 
to the notice letter.

2.  The RO/AMC should send the Veteran a 
letter informing him of any information 
and evidence not of record that is 
necessary to reopen his claim of 
entitlement to service connection for a 
low back disorder that VA will seek to 
provide, and that the Veteran is expected 
to provide pursuant to Kent.  In addition, 
the letter should also advise the Veteran 
of the requirements necessary for 
substantiating his underlying service 
connection claim.    

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his current stomach 
disorder.  Any tests deemed necessary 
should be conducted.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must state 
that the claims folder has been reviewed.  
The examiner should also elicit from the 
Veteran a complete history of his 
complaints of stomach problems and 
symptomatology.  As to any chronic stomach 
disorder found, the clinician is asked to 
indicate whether it is at least as likely 
as not (i.e., whether there is at least a 
50 percent probability) that such disorder 
is related to service, or was caused or 
aggravated (permanent worsening as opposed 
to temporary flare-ups or increase in 
symptoms) by active duty service.  Any and 
all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated, along 
with a complete rationale for why he or 
she is unable to provide such an opinion.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


